                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                      No. 5:16-CR-60-FL-4


 UNITED STATES OF AMERICA,                      )
                                                )
                      v.                        )
                                                )
 MELISSA MOODY GOODWIN,                         )                     ORDER
                                                )
                        Defendant.              )


       This matter is before the court on defendant’s motion for recommendation concerning length

of residential re-entry center (“RRC”) or home confinement placement time (DE 337). The

government has not responded and the time for response has passed. In this posture, the issues

raised are ripe for decision. For the following reasons, the motion is denied.

                                        BACKGROUND

       Defendant was adjudicated guilty and sentenced on February 22, 2018, to the offense of

conspiracy to manufacture and distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1)

and (b)(1)(C). The court imposed a sentence of 52 months imprisonment. The court made the

following recommendations to the Bureau of Prisons (“BOP”) in its judgment and amended

judgment:

       The court STRONGLY recommends that the defendant receive intensive substance
       abuse treatment, vocational training, and educational opportunities. The court
       recommends defendant receive a mental health assessment and mental health
       treatment while incarcerated.
(DE 296 at 2; DE 299 at 2). Defendant filed the instant motion on August 10, 2018, asking for a

judicial recommendation to the BOP that she should be afforded six months of placement time in

a RRC, and five months in home confinement.

                                    COURT’S DISCUSSION

       In designating placement of a federal inmate, the BOP must consider, among other factors,

“any statement by the court that imposed the sentence . . . recommending a type of penal or

correctional facility as appropriate.” 18 U.S.C. § 3621(b)(4). “Any order, recommendation, or

request by a sentencing court that a convicted person serve a term of imprisonment in a community

corrections facility shall have no binding effect on the authority of the Bureau under this section to

determine or change the place of imprisonment of that person.” Id. § 3621(b).

       In this case, this court in its judgment already made recommendations to the BOP regarding

defendant’s placement and opportunities while in custody of BOP.               The court made no

recommendation regarding RRC or home confinement. As such, the court construes defendant’s

motion as a motion to amend the judgment, or, in the alternative, for a supplemental

recommendation by the court made outside of the judgment concerning RRC placement or home

confinement.

       First, with respect to amending the judgment, the court has no authority or basis to do so

upon the circumstances presented. “The court may not modify a term of imprisonment once it has

been imposed.” 18 U.S.C. § 3582(c). This rule is subject to limited exceptions, upon motion of the

BOP, upon lowering of the sentencing range by the Sentencing Commission, or if expressly

permitted by statute or Rule 35 of the Federal Rules of Criminal Procedure. None of the

circumstances applies here. Therefor the motion to amend judgment is denied.


                                                  2
       Second, with respect to defendant’s motion for a supplemental recommendation by the court

made outside of the judgment concerning RCC placement or home confinement, the court declines

in its discretion to make such a recommendation. The court carefully considered, at time of

sentencing, multiple factors bearing upon defendant’s incarceration. The court did not, however,

include halfway house placement or home confinement in its recommendations to the BOP in the

judgment. In light of multiple factors bearing upon the sentencing determination, the court did not

at sentencing and does not now find express recommendation to the BOP regarding length of RCC

placement or home confinement to be warranted.

       The court, however, commends defendant for her record of achievement while in custody,

as reflected in the list of programs attached to the motion. These include certificates of completion

for a drug abuse education course; trauma in life workshop; parenting and divorce; getting and

keeping a job; on the right track; self-esteem class; and painting; as well as attendance in classes and

programs in horticulture; celebrate recovery; boundaries; beading; and music. Defendant is

encouraged to take advantage of all such resources made available to her while in custody.

                                          CONCLUSION

       Based on the foregoing, defendant’s motion for recommendation concerning length of RRC

or home confinement placement time (DE 337) is DENIED.

       SO ORDERED, this the 3rd day of October, 2018.



                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                   3
